Citation Nr: 1716201	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.

2.  Entitlement to service connection for labyrinthitis with vestibular dysfunction.

3.  Entitlement to service connection for lumbar strain with sacroiliac pain.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

8.  Entitlement to service connection for right leg arterial insufficiency, claimed as secondary to service-connected diabetes mellitus. 

9.  Entitlement to service connection for chronic renal insufficiency, claimed as secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for bilateral diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1955 to August 1958, from February 1960 to February 1963, and from August 1963 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO denied service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye. 

This appeal also arose from a November 2012 rating decision in which the RO denied service connection for labyrinthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, erectile dysfunction, special monthly compensation based on loss of use of a creative organ, and hyperlipidemia.  In this rating decision, the RO also granted service connection for hemorrhoids and denied an initial higher rating for tinnitus.  In December 2012, the Veteran filed a NOD regarding all denials of service connection and entitlement to SMC as well as with the ratings assigned for service-connected hemorrhoids and tinnitus.

An SOC on was issued in August 2013, and, in September 2013, the Veteran filed a substantive appeal with respect to all claims, except the claim for service connection for hyperlipidemia, and the claims for higher ratings for hemorrhoid and tinnitus.  Thus, the Veteran perfected an appeal as to the claims for service connection for labyrinthitis with vestibular dysfunction, lumbar strain with sacroiliac pain, right leg arterial insufficiency, hypertension, chronic renal insufficiency, obstructive sleep apnea, bilateral diabetic retinopathy, and erectile dysfunction.  Although the September 2013 supplemental SOC did not list the issue of service connection for diabetic retinopathy; this claim remains in appellate status.  

Furthermore, the RO acknowledged that the August 2013 SOC did not address the issue regarding entitlement to SMC based on loss of use of a creative organ and addressed the issue in a subsequent September 2013 supplement SOC.  Given the content of the November 2014 Legal Representation Agreement and the subsequent May 2015 supplemental SOC, which continued to treat the issue of SMC as on appeal, the Board acknowledges that this issue currently remains in appellate status.  

The Board remanded the claims in January 2014, August 2015 and September 2016.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The currently diagnosed bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service.

2.  The currently diagnosed labyrinthitis with vestibular dysfunction was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service.

3.  The currently diagnosed lumbar strain with sacroiliac pain was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service.

4.  The currently diagnosed hypertension was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service.

5.  The currently diagnosed obstructive sleep apnea was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service.

6.  The currently diagnosed erectile dysfunction was not incurred in service, is not related to a service-connected disability, and is not otherwise related to service.

7.  Service connection for erectile dysfunction is not in effect.

8.  The evidence does not demonstrate the presence of a current right leg arterial insufficiency disability.

9.  The evidence does not demonstrate the presence of a current chronic renal insufficiency disability.

10.  The evidence does not demonstrate the presence of a current bilateral diabetic retinopathy disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for labyrinthitis with vestibular dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for lumbar strain with sacroiliac pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).

8.  The criteria for service connection for right leg arterial insufficiency have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

9.  The criteria for service connection for chronic renal insufficiency have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for service connection for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in June 2010, July 2010, February 2012, and June 2012.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence and opinions, medical publications, and the Veteran's statements.  The VA attempted to obtain the Veteran's Social Security Administration (SSA) disability records, but is unable to do so as SSA has stated that the records were destroyed.  The Veteran was notified of the VA's inability to obtain those records and informed he could submit any records he had in a letter.

The Veteran underwent VA examinations in September 2012, April 2014, and May 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Normal Tension Glaucoma, Mild Dry Eyes, Cataract of the Right Eye, and Pseudophakia of the Left Eye; Labyrinthitis with Vestibular Dysfunction; and Lumbar Strain with Sacroiliac Pain

The Veteran contends that service connection is warranted for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye; labyrinthitis with vestibular dysfunction; and lumbar strain with sacroiliac pain.

A May 1972 service treatment record notes, "labyrinthitis: seems resolved."  A November 1975 service treatment record notes that the Veteran injured his back.  There was no diagnosis, and the Veteran was advised to rest for the day.  A September 1984 service eye examination did not reveal any glaucoma, dry eyes, cataract, or pseudophakia.

At an October 2010 VA diabetes examination, the Veteran was noted to have normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye.  The examiner noted that the conditions were not caused by diabetes, and that the condition of dry eyes was not incurred in service.  The examiner remarked that an opinion as to the etiology of glaucoma, cataracts, and pseudophakia, would be speculative.

The Veteran submitted a December 2011 medical opinion from G.G.U., ARNP, MN.  G.G.U. opined that the claimed eye conditions are related to service or the service-connected diabetes.  The rationale was that the Veteran's diabetes is poorly controlled, and that diabetes can cause cataracts and glaucoma.

At a September 2012 VA examination, the Veteran reported that he experiences episodes of dizziness that occur weekly and last 2-3 minutes.  The diagnosis was mild central vestibular dysfunction.  The VA examiner opined that the Veteran's current condition is less likely than not caused by or related to the episode of labyrinthitis in service.  The rationale was that "labyrinthitis is an inflammation of the inner ear while a central vestibular disorder is a disturbance of the central vestibular pathways in the brain.  The two conditions are different."

A September 2012 VA back examination revealed a diagnosis of low back strain without any finding of arthritis.  The VA examiner opined that the Veteran's current condition is less likely than not caused by or related to the back injury in service.  The rationale was that there were no other complaints of back problems in service, and no degenerative spine changes recorded in service.  

An April 2014 VA eye examiner opined that glaucoma and pseudophakia are consistent with aging and are not caused by diabetes.  

The Board acknowledges the Veteran's lay assertions that his conditions are related to service.  The Veteran is competent to report symptoms that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to any event in service, including the episode of labyrinthitis and the back injury.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal, nervous or ocular systems, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id.  (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye; labyrinthitis with vestibular dysfunction; and lumbar strain with sacroiliac pain, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension, Obstructive Sleep Apnea, and Erectile Dysfunction (to Include Entitlement to SMC Based on Loss of Use of a Creative Organ), Claimed as Secondary to Service-Connected Diabetes Mellitus

The Veteran contends that service connection is warranted for hypertension, obstructive sleep apnea, and erectile dysfunction (to include entitlement to SMC based on loss of use of a creative organ).  He contends that the conditions are secondary to or aggravated by service-connected diabetes mellitus.

An October 2010 VA diabetes examination noted that the Veteran's hypertension is "not likely caused by diabetes mellitus in light of normal urinary microalbumin."

The December 2011 medical opinion from G.G.U. opined that the Veteran's diabetes aggravated his hypertension, sleep apnea, and erectile dysfunction.  The rational was that "there is a plethora of statistically significant data within the medical literature that is documented in scientific studies that note that these conditions can be aggravated by diabetes mellitus type II."  G.G.U. noted that the Veteran was diagnosed with sleep apnea in 2003, and in 2008 he was diagnosed with hypertension, erectile dysfunction, and diabetes.  At that time, his weight increased and "his pre-existing or concurrently diagnosed medical conditions of hypertension, obstructive sleep apnea, hyperiodemia, and erectile dysfunction all worsened and became difficult to control and medically manage, objectively, necessitating more aggressive medical management with added medications or increased dosages as above, around the time of his diabetes diagnosis or soon afterwards, due to aggravation."

In January 2012, the Veteran submitted three medical news articles suggesting a link between obstructive sleep apnea and diabetes, erectile dysfunction and diabetes, and glaucoma and diabetes.  

A September 2012 VA examiner opined that hypertension, sleep apnea, and erectile dysfunction are not cased or aggravated by diabetes.  The examiner noted that all three conditions had their onset prior to the diagnosis of diabetes.  The examiner opined that there is no objective data to support aggravation of hypertension or erectile dysfunction by diabetes.  Regarding sleep apnea, the examiner opined that there is not objective data to support aggravation by diabetes, and noted that the Veteran has other risk factors for sleep apnea, such as age, gender, and obesity.  

A May 2014 VA examiner opined that hypertension, which was diagnosed at least nine years prior to diabetes, is not caused or aggravated by diabetes.  The rationale was that the medical treatment evidence shows that the Veteran's level of blood pressure control does not correlate with his diabetes.  The examiner noted that, contrary to G.G.U.'s opinion, the medical treatment evidence shows that the Veteran's glucose levels have been well controlled.  

The May 2014 VA examiner further opined that sleep apnea is not caused or aggravated by diabetes.  While noting that the Veteran's private physician increased the oxygen flow rate utilized with the nocturnal CPAP in February 2008, the VA examiner opined that "there is nothing to substantiate that this adjustment was made due to the Veteran's early, developing diabetes mellitus."  Finally, the VA examiner acknowledged the medical research article submitted by the Veteran, but explained that the article actually provides evidence in support of sleep apnea as a potential cause of diabetes.  

Next, the May 2014 VA examiner opined that the Veteran's erectile dysfunction is not caused or aggravated by his diabetes, noting that erectile dysfunction had its onset prior to diabetes.  The examiner opined that the "Veteran's ED is most likely caused by his non-service connected conditions to include longstanding hypertension (well documented as not ideally controlled), hyperlipidemia, advancing age, obesity, sedentary lifestyle and BPH with Lower Tract Symptoms (LUTS) - rather than his well-controlled DM."  The examiner further noted that there is no evidence of aggravation.  

The Board finds that service connection is not warranted for the currently diagnosed hypertension, obstructive sleep apnea, or erectile dysfunction, as either directly related to service or to service-connected diabetes.  The VA examinations of record opined that the conditions had their onset prior to the Veteran's diagnosis of diabetes, and that there is no medical evidence to support that diabetes aggravated the conditions.  The VA examinations are highly probative medical evidence.  The VA examiners were informed of the relevant evidence, relied on accurate facts, and gave fully articulated opinions that were supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Moreover, the Board finds that the VA examinations are more probative than the opinion by G.G.U., which did not provide a rationale for any of her opinions, and used speculative reasoning and non-specific medical literature to support her opinions.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Obert v. Brown, 5 Vet. App. 30   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  As such, the Board accords the opinion of G.G.U. low probative weight, and finds it to be outweighed by more specific medical opinion evidence pertaining to this Veteran.

The Board acknowledges the Veteran's contentions that his conditions of hypertension, obstructive sleep apnea, and erectile dysfunction are related to his service-connected diabetes.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159 (a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex conditions of hypertension, obstructive sleep apnea, and erectile dysfunction.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the current conditions are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the hypertension, obstructive sleep apnea, and erectile dysfunction and his service, or his service-connected diabetes. 

Accordingly, the preponderance of the evidence is against the claim for service connection for hypertension, obstructive sleep apnea, and erectile dysfunction (to enclude entitlement to SMC based on loss of use of a creative organ), and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).

Service Connection for Right Leg Arterial Insufficiency, Chronic Renal Insufficiency, and Bilateral Diabetic Retinopathy, Claimed as Secondary to Service-Connected Diabetes Mellitus

The Veteran contends that he has current right leg arterial insufficiency, chronic renal insufficiency, and bilateral diabetic retinopathy, that is related to his service-connected diabetes mellitus, and thus secondary service connection is warranted.  He does not contend that any of the claimed conditions had their onset in service.  

An October 2010 VA diabetes examination did not reveal diabetic retinopathy.  A February 2011 private treatment note assessed "very min background diabetic retinopathy."  A February 2011 private treatment note from Columbia Eye Associates the fundus examination noted "very min background diabetic retinopathy" but the impression of glaucoma ou, retina, ou, cataract, od pseudophakia, os and presbyopia ou. The December 2011 medical opinion from G.G.U. provided a diagnosis of diabetic retinopathy, but did not explain how that diagnosis was rendered.  An April 2014 VA eye examiner opined that the Veteran does not have diabetic retinopathy.

Regarding the claimed renal condition, a September 2012 VA examination for diabetes included laboratory results which did not show any objective evidence of chronic renal insufficiency.  The May 2014 VA examination further determined that the Veteran does not have a current diagnosis of chronic renal insufficiency; nor has he had such a diagnosis at any time since January 2012.  

As to the claimed right leg arterial condition, the September 2012 examination did not reveal evidence of right leg arterial insufficiency is relation to diabetes.  A May 2014 VA examination determined that the Veteran does not have a current diagnosis of right leg arterial insufficiency; nor has he had such a diagnosis at any time since January 2012.  Upon examination, the Veteran denied a lower extremity arterial insufficiency condition, and stated that he has been told that his "circulation is good."  The examiner further noted that the Veteran's complaints of "circulation problems" in a January 2012 statement are not consistent with the physical examination, or with the other medical treatment evidence of record.  Further, an April 2011 private examination with an abnormal finding relating to the leg "appears to have been calculated utilizing an isolated low value for the anterior tibial artery.  This more sensitive calculation can be useful from a prognostic/preventative standpoint, but it is not the standard calculation utilized diagnostically."

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, where the evidence shows no current disabilities (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  Although the February 2011 private treatment note assessed "very min background diabetic retinopathy," the more recent eye examination in April 2014 found no diabetic retinopathy.  Thus, the Board finds that the evidence weighs against a finding of diabetic retinopathy at any time during the current appeal period.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for right leg arterial insufficiency, chronic renal insufficiency, and bilateral diabetic retinopathy, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral normal tension glaucoma, mild dry eyes, cataract of the right eye, and pseudophakia of the left eye is denied.

Service connection for labyrinthitis with vestibular dysfunction is denied.

Service connection for lumbar strain with sacroiliac pain is denied.

Service connection for right leg arterial insufficiency, claimed as secondary to service-connected diabetes mellitus is denied.

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus is denied.

Service connection for chronic renal insufficiency, claimed as secondary to service-connected diabetes mellitus is denied.

Service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus is denied.

Service connection for bilateral diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus is denied.

Service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus is denied.


Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


